        Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 1 of 10




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 STANFORD HILL JR.,
                                                        CIVIL COMPLAINT
 Plaintiff,

 v.                                                     CASE NO. 4:19-cv-03016

 AP ACCOUNT SERVICES, LLC,
                                                        DEMAND FOR JURY TRIAL
 Defendant.


                                         COMPLAINT

        NOW COMES Stanford Hill Jr. (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining of AP ACCOUNT SERVICES, LLC (“Defendant”) as

follows:

                                    NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Southern District of Texas, Defendant conducts business in the Southern District of Texas, and a




                                                 1
      Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 2 of 10




significant portion of the events or omissions giving rise to this cause of action took place in

Southern District of Texas.

                                            PARTIES

   4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

   5. Defendant AP Account Services, LLC is a limited liability company whose principal place

of business is 9311 San Pedro Ave, Suite 600, San Antonio, Texas 78216.

                              FACTS SUPPORTING CAUSES OF ACTION

   6. In July 2017, Plaintiff obtained a loan from Credit Union of Texas in the amount of $1,000

(“subject debt”).

   7. In October 2017, Plaintiff fell on difficult financial times, and unfortunately fell behind on

his payments.

   8. Subsequently, Plaintiff began receiving calls from Defendant asking for payment of the

subject loan.

   9. Plaintiff began receiving these calls to his cellular telephone number, (214) XXX-4120

   10. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

his cellular telephone number. Plaintiff is and has always been financially responsible for this

cellular telephone and its services.

   11. Plaintiff did not initially understand who was placing phone calls to his cellular phone, as

Defendant recorded several messages on Plaintiff’s voicemail, both identifying itself as “Credit

Union of Texas” and “AP Account Services.”

   12. On more than one occasion, including March 29, 2018, Plaintiff asked Defendant to stop

calling him, as he was having continued financial difficulty and could not keep up on payments.



                                                2
      Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 3 of 10




    13. Failing to acquiesce to Plaintiff’s demands that it stop calling, Defendant continued to call

Plaintiff.

    14. Notwithstanding Plaintiff’s request that Defendant cease placing calls to his cellular phone,

Defendant placed or caused to be placed no less than 31 harassing phone calls to Plaintiff’s cellular

phone between October 2017 and the present day.

    15. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable

period of “dead air” which Defendant’s telephone system attempted to connect Plaintiff to a live

agent.

    16. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

    17. The phone number that Defendant most often used to contact Plaintiff was

    18. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to collect on the subject debt.

    19. The phone number that Defendant most often used to contact Plaintiff was (866) 645-7078,

but upon information and belief, it may have used other phone numbers to place calls to Plaintiff’s

phone.

                                               DAMAGES

    20. Plaintiff has suffered and continues to suffer from emotional distress, depression, mental

anguish, and anxiety as a direct result of Defendant’s unlawful collection practices.

    21. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.




                                                 3
      Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 4 of 10




   22. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription

services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge his

cellular telephone as a result of increased usage of his telephone services.

   23. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   24. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   25. Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone using an

automatic telephone dialing system (“ATDS”) without his prior consent in violation of 47 U.S.C.

§227 (b)(1)(A)(iii).

   27. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).




                                                  4
      Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 5 of 10




   28. Based on the lack of prompt human response during the phone calls in which Plaintiff

answered, Defendant used an ATDS to place calls to Plaintiff’s cellular telephone.

   29. Defendant violated the TCPA by placing numerous harassing phone calls to Plaintiff’s

cellular telephone from early 2019 through the present day, using an ATDS without his prior

consent.

   30. Any prior consent, if any, was revoked by Plaintiff’s plea for Defendant to cease calling to

his cellular phone.

   31. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   32. Upon information and belief, Defendant has no system in place to document and archive

whether it has prior consent to contact consumers on their cellular phones.

   33. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   34. Defendant, through its agents, representatives, subsidiaries, and/or employees acting

within the scope of their authority acted intentionally in violation of 47 U.S.C. §227(b)(1)(A)(iii).

   35. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).




                                                 5
      Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 6 of 10




WHEREFORE, Plaintiff, STANFORD HILL JR, respectfully requests that this Honorable Court
enter judgment in his favor as follows:
       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned statutes and regulations;

       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
          pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

       c. Awarding Plaintiff costs and reasonable attorney fees;

       d. Enjoining Defendant from contacting Plaintiff; and

       e. Awarding any other relief as this Honorable Court deems just and appropriate.

            COUNT II – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set forth herein.

   37. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   38. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   39. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of defaulted debts and uses the mail and/or the

telephones to collect delinquent accounts allegedly owed to a third party.

   40. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   41. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   42. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   43. Defendant violated 15 U.S.C. §§1692c(a)(1), d, and d(5), through its unlawful debt

collection practices.


                                                6
      Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 7 of 10




         a. Violations of FDCPA § 1692c

   44. Defendant violated §1692c(a)(1) when it incessantly called Plaintiff after being notified to

stop. This repeated behavior of systematically calling Plaintiff’s cellular phone over and over after

he demanded that it cease contacting him was harassing and abusive. Even after being told to stop

contacting him, Defendant continued its onslaught of phone calls with the specific goal of

oppressing and abusing Plaintiff into paying the subject debt.

   45. Furthermore, Defendant has relentlessly called Plaintiff on multiple occasions over the

course of the approximately two years. This volume of calls shows that Defendant willfully

ignored Plaintiff’s plea with the goal of annoying and harassing him into submission.

   46. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and distressing to him.

         b. Violations of FDCPA § 1692d

   47. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

Moreover, Defendant continued placing the relentless calls after Plaintiff demanded that the calls

cease.

   48. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed numerous harassing phone calls to Plaintiff’s cellular telephone from October

2017 through the present day, using an ATDS without his prior consent, with calls taking place

several times in one day.




                                                 7
      Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 8 of 10




   49. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through incessant harassing phone calls to the cellular phones of consumers.

   50. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.

   51. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

       c. Violations of FDCPA § 1692e

   52. Defendant violated §1692e when it falsely identified its name by leaving message for

Plaintiff, stating it was both “Credit Union of Texas” and “AP Account Services.”

   53. Defendant violated §1692e(10) when it utilized false representing and/or deceptive means

to collect and/or attempt to collect the subject debt.

   54. Defendant violated §1692e(14) when it identified itself as both “Credit Union of Texas”

and “AP Account Service” when speaking to and/or leaving voicemails to Defendant.

WHEREFORE, Plaintiff, STANFORD HILL JR., respectfully requests that this Honorable
Court:
       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;

       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
          for the underlying FDCPA violations;

       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k; and

       d. Award any other relief as the Honorable Court deems just and proper.

                 COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   55. Plaintiff restates and realleges paragraphs 1 through 54 as though fully set forth herein.

   56. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   57. Defendant is a “debt collector” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

                                                  8
      Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 9 of 10




   58. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   59. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   60. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone after he

notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s phone despite

his demands was oppressive, harassing, and abusive. The repeated contacts were made with the

hope that Plaintiff would succumb to the harassing behavior and ultimately make a payment. The

frequency and volume of calls shows that Defendant willfully ignored Plaintiff’s pleas with the

intent of annoying and harassing him.

   61. Furthermore, Defendant relentlessly contacted Plaintiff multiple times per day on

numerous occasions. Placing such voluminous calls on the same day in short succession constitutes

conduct causing a telephone to ring repeatedly or continuously with the intent to annoy, abuse, and

harass Plaintiff into making payment in violation of the TDCA.

   62. Upon being told to stop calling, Defendant had ample reason to be aware that it should

cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose

to continue placing calls to Plaintiff’s cellular phone.




                                                  9
     Case 4:19-cv-03016 Document 1 Filed on 08/13/19 in TXSD Page 10 of 10




WHEREFORE, Plaintiff, STANFORD HILL JR., respectfully requests that this Honorable Court
enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;
   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).
   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).
   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
       underlying violations;
   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
       392.403(b);
   f. Awarding any other relief as this Honorable Court deems just and appropriate.
Plaintiff demands trial by jury.


Dated: August 13, 2019                                      Respectfully Submitted,
                                                            /s/ Alexander J. Taylor
                                                            /s/ Marwan R. Daher
                                                            /s/ Omar T. Sulaiman
                                                            Alexander J. Taylor, Esq.
                                                            Marwan R. Daher, Esq.
                                                            Omar T. Sulaiman, Esq.
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
                                                            2500 S Highland Ave, Suite 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 575-8181
                                                            ataylor@sulaimanlaw.com
                                                            mdaher@sulaimanlaw.com
                                                            osulaiman@sulaimanlaw.com




                                               10
